United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS CANTEEN SERVICE, Chicago, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0896
Issued: January 11, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 18, 2020 appellant, through counsel, filed a timely appeal from a February 27,
2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a medical condition
causally related to the accepted June 25, 2018 employment incident.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On July 25, 2018 appellant, then a 53-year-old food service worker, filed a traumatic injury
claim (Form CA-1) alleging that on June 25, 2018 she injured her left shoulder, arm, and hand as
well as her back and shoulder blade, when a coworker released a door which hit her on the left
shoulder while in the performance of duty.
In an August 9, 2018 development letter, OWCP advised appellant of the deficiencies of
her claim. It requested additional factual and medical evidence and provided a questionnaire for
her completion. OWCP afforded appellant 30 days to respond.
On September 7, 2018 appellant completed the development questionnaire, alleging that
on June 25, 2018 a coworker released an open safe room door which struck her on her left shoulder.
By decision dated September 13, 2018, OWCP denied appellant’s claim finding that she
failed to submit medical evidence establishing a diagnosed condition in connection with her
accepted June 25, 2018 employment incident. It concluded, therefore, that she had not met the
requirements to establish an injury as defined by FECA.
On October 4, 2018 appellant requested reconsideration and submitted additional medical
evidence.
In an August 31, 2018 note, Dr. Damien J. McKnight, a Board-certified family practitioner,
noted her history of injury to her neck and left shoulder and diagnosed neck pain and fibromyalgia.
He further noted that he suspected that appellant had sustained a musculoskeletal strain
complicated by a preexisting fibromyalgia condition. On September 10, 2018 Dr. McKnight
reported that given her history of severe fibromyalgia, her injury at work on June 25, 2018 “likely
exacerbated” her fibromyalgia which had delayed her healing and resolution of symptoms.
By decision dated January 3, 2019, OWCP affirmed, as modified, the September 13, 2018
decision finding that the medical evidence submitted was sufficient to establish a diagnosis and
the medical component of fact of injury. However, the claim remained denied as appellant had
not established a causal relationship between her diagnosed condition and the accepted June 25,
2018 employment incident.

3

Docket No. 19-0693 (issued August 23, 2019).

2

On February 12, 2019 appellant appealed to the Board. By decision dated August 23, 2019,
the Board affirmed the January 3, 2019 decision finding that the record lacked rationalized medical
evidence to establish a causal relationship between the accepted June 25, 2018 employment
incident and her diagnosed conditions.
On December 13, 2019 appellant, through counsel, requested reconsideration and
submitted a December 6, 2019 report from Dr. McKnight who described appellant’s June 25, 2018
employment incident and diagnosed preexisting fibromyalgia and cervical radiculopathy.
Dr. McKnight opined that patients with fibromyalgia, like appellant experienced pain differently,
more severely, and for a much longer duration than those without this condition. He asserted that
when the safe room door came down on appellant’s left shoulder her “whole system was affected,
not just the areas injured.” Dr. McKnight found that the level of tissue injury was of greater degree,
severity, and intensity than if she did not have fibromyalgia. He also found that appellant’s
fibromyalgia had caused reduction of the gray matter of her brain, suggesting premature aging of
the brain area that controlled pain such that she experienced pain “like someone in her eighties.”
Dr. McKnight provided citations to medical literature in support of his opinion.
By decision dated February 27, 2020, OWCP denied modification of its prior decisions.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.7 The second component is whether the employment incident caused a personal injury.8

4

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

T.M., Docket No. 19-0380 (issued June 26, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

8

M.H., Docket No. 18-1737 (issued March 13, 2019); John J. Carlone, 41 ECAB 354 (1989).

3

To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence.9 The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factor(s) identified by the employee.10 The weight of the medical
evidence is determined by its reliability, its probative value, its convincing quality, the care of
analysis manifested, and the medical rationale expressed in support of the physician’s opinion.11
In a case in which a preexisting condition involving the same part of the body is present
and the issue of causal relationship, therefore, involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.12
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted June 25, 2018 employment incident.
Preliminarily, the Board notes that it is unnecessary for the Board to consider the evidence
appellant submitted prior to the issuance of OWCP’s January 3, 2019 merit decision because the
Board considered that evidence in its August 23, 2019 decision. Findings made in prior Board
decisions are res judicata absent further review by OWCP under section 8128 of FECA.13
In support of her request for reconsideration, appellant submitted a December 6, 2019
report from Dr. McKnight in which he opined that patients with fibromyalgia, like the appellant,
experienced pain differently, more severely, and for much longer duration, than those without this
condition. He explained that when the safe room door came down on her left shoulder her “whole
system was affected, not just the areas injured.” Dr. McKnight found that the level of tissue injury
was of greater degree, severity, and intensity than if appellant did not have fibromyalgia. He
provided citations to medical literature in support of his opinion.
As to Dr. McKnight’s reliance on medical publications, the Board has long held that
excerpts from publications have little probative value in resolving medical questions unless a
physician shows the applicability of the general medical principles discussed in the articles to the

9

S.A., Docket No. 18-0399 (issued October 16, 2018); Robert G. Morris, 48 ECAB 238 (1996).

10
M.V., Docket No. 18-0884 (issued December 28, 2018); I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41
ECAB 345 (1989).
11

D.R., Docket No. 19-0954 (issued October 25, 2019); James Mack, 43 ECAB 321 (1991).

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).
R.G., Docket No. 18-0917 (issued March 9, 2020); R.D., Docket No. 18-1551 (issued March 1, 2019).
13

C.D., Docket No. 19-1973 (issued May 21, 2020); M.D., Docket No. 20-0007 (issued May 13, 2020).

4

specific factual situation at issue in the case.14 While Dr. McKnight attempted to explain that
fibromyalgia was a systemic condition changing pain perception, he did not explain how the
accepted employment incident of June 25, 2018 actually physiologically caused any diagnosed
condition or how his citations to medical literature supported causal relationship in this matter.15
The Board, therefore, finds that his statement on causation failed to provide a sufficient
explanation as to the mechanism of injury pertaining to this traumatic injury claim, namely, how
appellant’s employment incident on June 25, 2018 would have aggravated or accelerated her
diagnosed conditions of preexisting fibromyalgia and cervical radiculopathy. Further, the Board
has held that medical rationale is particularly necessary where, as here, there are preexisting
conditions involving some of the same body parts.16 In such cases, the Board has required medical
rationale differentiating between the effects of the work-related injury and the preexisting
condition.17 As Dr. McKnight failed to provide this rationale, his opinion is insufficient to meet
appellant’s burden of proof.18
As the record lacks rationalized medical evidence establishing causal relationship between
the June 25, 2018 employment incident and appellant’s diagnosed conditions, she has not met her
burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that a medical
condition was causally related to the accepted June 25, 2018 employment incident.

14

R.G., supra note 12; T.S., Docket No. 18-1518 (issued April 17, 2019); W.C. (R.C.), Docket No. 18-0531 (issued
November 1, 2018); K.U., Docket No. 15-1771 (issued August 26, 2016); Roger D. Payne, 55 ECAB 535 (2004).
15

A.H., Docket No. 19-0270 (issued June 25, 2019); M.W., Docket No. 18-1624 (issued April 3, 2019).

16

R.W., Docket No. 19-0844 (issued May 29, 2020); A.M., Docket No. 19-1138 (issued February 18, 2020); A.J.,
Docket No. 18-1116 (issued January 23, 2019).
17

Id.

18

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the February 27, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 11, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

